Citation Nr: 1615999	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-15 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for nerve damage, bilateral ears.

2.  Entitlement to service connection for an ear disability separate and apart from service-connected tinnitus and bilateral hearing loss, originally claimed as nerve damage, bilateral ears.

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss prior to July 11, 2013, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February 6, 1963, to August 2, 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 and an October 2009 rating decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).

While the Veteran submitted a request to reopen his claim for nerve damage to the ears separate from his already service-connected hearing loss and tinnitus, private treatment records note eustachian tube dysfunction in February 2014, and an August 2010 MRI notes evidence of mild inflammatory disease involving the left mastoid air cells.  Thus the Board has recharacterized the issue of nerve damage more broadly in terms of entitlement to service connection for a separate ear disability as indicated in the statement of issues above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In March 2009, the Veteran requested a hearing before a Veterans Law Judge at his local RO, but later requested that the hearing be rescheduled.  He was subsequently rescheduled, but in November 2012, he withdrew his hearing request. 

An interim (April 2015) rating decision increased the rating for the hearing loss to 10 percent effective July 11, 2013.  As the award of 10 percent for hearing loss was less than the maximum available benefit, the claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1992).

An allegation of clear and unmistakable error (CUE) in the January 1964 rating decision that denied service connection for nerve damage and assigned a zero percent rating for tinnitus, has been raised by the record in September 2009 and April 2011 statements, but has not been adjudicated by the agency of original jurisdiction (AOJ).  See Andrews v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (VA has a duty to sympathetically read a veteran's pro se CUE motion).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This record in this matter consists solely of electronic claims files and has been reviewed.  

The issues of an increased rating for hearing loss and service connection for an ear condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a January 1964 decision, the RO denied the Veteran's claim for service connection for nerve damage of the bilateral ears.  The decision is final.

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the January 1964 rating decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an ear disability originally claimed as nerve damage. 


CONCLUSIONS OF LAW

1.  The January 1964 decision that denied the Veteran's claim for service connection for nerve damage, bilateral ears is final.  38 U.S.C.A. § 4005(c) (West 1958 supp. 1962); 38 C.F.R. §§ 3.104, 19.2 (1964).

2.  New and material evidence having been presented, the claim for service connection for an ear disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  As the claim is reopened herein, any error in providing appropriate notice or assistance is harmless error.

Analysis

In January 1964, the Veteran's claim for service connection for nerve damage was denied because there was no evidence of nerve damage found on the last (December 1963) examination.  Evidence of record at the time of that decision included service treatment records, including a normal July 1963 separation examination, and the December 1963 VA examination noting tinnitus but no hearing loss.  The Veteran did not appeal the denial, nor did he submit new and material evidence within one year of the decision.  Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As such, the January 1964 decision became final.

Final decisions may only be reopened on the basis of new and material evidence.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Veteran's current claim for entitlement to service connection is based upon the same factual basis as the claim for entitlement to service connection which was denied in the January 1964 rating decision.  In August 2009, the Veteran filed a claim asserting that service connection was warranted for nerve damage.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).
In October 2009, the RO denied the claim, finding that no new and material evidence had been submitted.  The Veteran filed a timely appeal.  

Since the January 1964 Rating Decision, evidence received includes VA medical center (VAMC) treatment records noting current sensorineural hearing loss, private treatment records noting eustachian tube dysfunction in February 2014, and an August 2010 MRI noting evidence of mild inflammatory disease involving the left mastoid air cells.  Assuming the credibility of the evidence above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the January 1964 decision and could not have been considered by prior decision makers.  Moreover, it is material as these records address a current disability, possibly including nerve damage, an element of service connection that was previously unsubstantiated.  

New and material evidence having been received, reopening of the previously denied claim of service connection for an ear condition is warranted.  As will be discussed below, additional development is required prior to addressing the underlying merits of the claims.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for nerve damage, bilateral ears is reopened.


REMAND

The Veteran essentially contends that he has nerve damage to his bilateral ears.  Treatment records have noted the Veteran has tinnitus, sensorineural hearing loss, eustachian tube dysfunction, and mild inflammatory disease involving the left mastoid air cells.  Although he has been given prior VA hearing examinations, the Veteran should be afforded a VA examination to specifically address whether he has nerve damage or any other ear condition that has distinct and separate symptoms from his already service-connected hearing loss and tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Then, the Veteran's claim for an increased rating for hearing loss should be readjudicated, and any new evidence that may come to light should be considered.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his claimed ear disability, including nerve damage.  The electronic claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed.

Specifically, the examiner must conduct any testing necessary to determine whether it is as likely as not that the Veteran has a diagnosis of any ear disability, including nerve damage, which has separate and distinct symptoms from the Veteran's already service-connected hearing loss and tinnitus.  

If, but only if, any such ear disability, including nerve damage, is found to have separate and distinct symptoms from the Veteran's already service-connected hearing loss and tinnitus, the examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that such ear disability found began in or is etiologically related to the Veteran's military service.

Attention is drawn to private records showing eustachian tube dysfunction and mild inflammatory disease involving the left mastoid air cells.  

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims for service connection and an increased rating.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


